DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 has been  considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Han et al (US 20170272987 A1) discloses a positioning sever sending a positioning request to a position measurement unit in a user equipment (UE), and after the UE is handed over to a target base station, the positioning server sends a UE identifier and positioning assistance information to the target base station (see Fig. 12).
R2-1817723 - 3GPP TSG-RAN WG2 #104 R2-1817723 Spokane, USA, 12th November – 16th November 2018, Source: Ericsson, Title: Study on enhancement to the 5GC location services discloses incorporating a Location Management Component (LMC) in the UE and the NG RAN (page 1), as well as a location reporting procedure wherein an AMF sends a Location Reporting Control message to a NG RAN which 
However, the prior art of record does not disclose a method for supporting a location session for a user equipment (UE) performed by a first Location Management Component (LMC) in a first New Radio (NR) node B (gNB) in a radio access network (RAN), the method comprising: receiving a first positioning message for the UE from a first entity, the first positioning message relayed to the first LMC by a Central Unit (CU) for the first gNB, the first positioning message initiating the location session for the UE in the first LMC, the first positioning message including an identity for a source gNB, the source gNB serving the UE, and an identifier for the location session; transmitting at least one positioning message for the UE to a second entity; receiving a location session update message, the location session update message indicating a handover of the UE from the source gNB to a target gNB, the location session update message indicating whether or not a second LMC is assigned, the location session update message including an identity of the second LMC when the second LMC is assigned; continuing to support the location session using the target gNB when the second LMC is not assigned; and sending a location session transfer message to the second LMC when the second LMC is assigned, the location session transfer message including a current status of the location session and the first positioning message, as recited in claim 1, and is therefore allowed.
Claims 19 and 37 are directed to a first Location Management Component (LMC) in a first New Radio (NR) node B (gNB) in a radio access network configured to perform the method of claim 1, and are therefore allowed.

Claims 2-18, 20-36 are allowed by virtue of their dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642